Exhibit 10.1

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2012 AMENDED AND RESTATED STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”), made as of this 3rd day of June,
2019 (the “Grant Date”) by and between Clear Channel Outdoor Holdings, Inc., a
Delaware corporation (the “Company”), and Christopher William Eccleshare (the
“Optionee”), evidences the grant by the Company of an Option to purchase a
certain number of shares of the Company’s Class A common stock, $.01 par value
(the “Common Stock”), to the Optionee on such date and the Optionee’s acceptance
of this Option (as defined below) in accordance with the provisions of the Clear
Channel Outdoor Holdings, Inc. 2012 Amended and Restated Stock Incentive Plan,
as it may be amended from time to time (the “Plan”). All capitalized terms not
defined herein shall have the meaning ascribed to them as set forth in the Plan.
The Company and the Optionee agree as follows:

 

  1.

Grant of Option. Subject to the terms and conditions set forth herein and in the
Plan, the Company hereby grants to the Optionee an option (this “Option”) to
purchase 2,189,781 shares of Common Stock (the “Option Shares”) from the Company
at the price per share of $5.11 (the “Option Price”).

 

  2.

Limitations on Exercise of Option. Except as otherwise provided in this
Agreement, this Option will vest and become exercisable with respect to
one-third (1/3) of the shares of Common Stock covered hereby on each of
December 31, 2019, December 31, 2020, and December 31, 2021 (each a “Vesting
Date”); provided, that, the Optionee is still employed or performing services
for the Company on each such Vesting Date, subject to the provisions of
Section 8 of that certain Employment Agreement between the Company and the
Grantee, dated March 4, 2019 (the “Employment Agreement”).

 

  3.

Term of this Option. Unless sooner terminated in accordance herewith or in the
Plan, this Option shall expire on the tenth anniversary of the Grant Date.

 

  4.

Method of Exercise.

 

  a.

The Optionee may exercise this Option, from time to time, to the extent then
exercisable, by contacting the Plan administrator designated by the Company (the
“Administrator”) and following the procedures established by the Administrator.
The Option Price of this Option may be paid in cash or by certified or bank
check or in any other manner the Compensation Committee of the Company’s Board
of Directors (the “Committee”), in its discretion, may permit, including,
without limitation, (i) the delivery of previously-owned shares, (ii) by a
combination of a cash payment and delivery of previously-owned shares, or
(iii) pursuant to a cashless exercise program established and made available
through a registered broker-dealer in accordance with applicable law.

 

  b.

At the time of exercise, the Optionee shall pay to the Administrator (or at the
option of the Company, to the Company) such amount as the Company deems
necessary to satisfy its obligation to withhold federal, state or local income
or other taxes incurred by reason of the exercise of this Option. The Optionee
may elect to pay to the Administrator (or at the option of the Company, to the
Company) an amount equal to the amount of the taxes which the Company shall be
required to withhold by delivering to the Administrator (or at the option of the
Company, to the Company), cash, a check or at the sole discretion of the
Company, shares of Common Stock having a Fair Market Value equal to the amount
of the withholding tax obligation as determined by the Company.

 

  5.

Issuance of Shares. Except as otherwise provided in the Plan, as promptly as
practical after receipt of notification of exercise and full payment of the
Option Price and any required income tax withholding, the Company shall issue
(if necessary) and transfer to the Optionee the number of Option Shares with
respect to which this Option has been so exercised, and shall deliver to the
Optionee or have deposited in the Optionee’s brokerage account with the
Administrator such Option Shares, at the Optionee’s election either
electronically or represented by a certificate or certificates therefor,
registered in the Optionee’s name.

 

1



--------------------------------------------------------------------------------

  6.

Termination of Employment. Upon the Optionee’s termination of employment or
service, this Option shall be treated in accordance with Section 8 of the
Employment Agreement. The following terms and conditions also shall apply to
this Option.

 

  a.

If the Optionee’s termination of employment or service is due to death, this
Option shall be exercisable by the Optionee’s designated beneficiary, or, if
none, the person(s) to whom the Optionee’s rights under this Option are
transferred by will or the laws of descent and distribution for one year
following such termination of employment or service (but in no event beyond the
term of the Option), and shall thereafter terminate.

 

  b.

If the Optionee’s termination of employment or service is due to Disability (as
defined in the Employment Agreement), this Option will remain exercisable for
the lesser of (i) five years or (ii) the remaining term of this Option (the
“Disability Period”). Upon expiration of the Disability Period, this Option
shall automatically terminate; provided, that, if the Optionee should die during
such period, this Option shall be exercisable by the Optionee’s designated
beneficiary, or, if none, the person(s) to whom the Optionee’s rights under this
Option are transferred by will or the laws of descent and distribution for one
year following such death (but in no event beyond the term of the Option), and
shall thereafter terminate.

 

  c.

If the Optionee’s termination of employment or service is due to Retirement (as
defined herein), the Optionee shall be treated, for purposes of this Agreement
only, as if his employment or service continued with the Company for the lesser
of (i) five years or (ii) the remaining term of this Option and this Option will
continue to vest and remain exercisable during such period (the “Retirement
Vesting Period”). Upon expiration of the Retirement Vesting Period, this Option
shall automatically terminate; provided, that, if the Optionee should die during
such period, this Option shall automatically vest and become immediately
exercisable in full and shall be exercisable by the Optionee’s designated
beneficiary, or, if none, the person(s) to whom such Optionee’s rights under
this Option are transferred by will or the laws of descent and distribution for
one year following such death (but in no event beyond the term of the Option),
and shall thereafter terminate. For purposes of this section, “Retirement” shall
mean the Optionee’s resignation from the Company on or after the date on which
the sum of his (i) full years of age (measured as of his last birthday preceding
the date of termination of employment or service) and (ii) full years of service
with the Company measured from his date of hire (or re-hire, if later), is equal
at least seventy (70); provided, that, the Optionee must have attained at least
the age of sixty (60) and completed at least five (5) full years of service with
the Company prior to the date of his/her resignation. Any disputes relating to
whether the Optionee is eligible for Retirement under this Agreement, including,
without limitation, his years of service, shall be settled by the Committee in
its sole discretion.

 

  d.

If the termination of the Optionee’s employment or service is for Cause (as
defined in the Employment Agreement), this Option shall terminate upon such
termination of employment or service, regardless of whether this Option was then
exercisable.

 

  e.

If the termination of the Optionee’s employment or service is for any other
reason, the vested portion of this Option (which portion, for the avoidance of
doubt, may be 100% upon certain terminations, pursuant to Section 8 of the
Employment Agreement) shall be exercisable for a period of three-months
following such termination of employment or service (but in no event beyond the
term of the Option), and shall thereafter terminate. The Optionee’s status as an
employee shall not be considered terminated in the case of a leave of absence
agreed to in writing by the Company (including, but not limited to, military and
sick leave); provided, that, such leave is for a period of not more than
three-months or re-employment upon expiration of such leave is guaranteed by
contract or statute.

 

2



--------------------------------------------------------------------------------

  f.

Notwithstanding any other provision of this Agreement or the Plan to the
contrary, including, without limitation, Sections 2 and 6 of this Agreement:

 

  i.

If it is determined by the Committee that the Optionee engaged (or is engaging
in) any activity that is harmful to the business or reputation of the Company
(or any parent or subsidiary), including, without limitation, any “Competitive
Activity” (as defined below) or conduct prejudicial to or in conflict with the
Company (or any parent or subsidiary) or any material breach of a contractual
obligation to the Company (or any parent or subsidiary) (collectively,
“Prohibited Acts”), then, upon such determination by the Committee, this Option
shall be cancelled and cease to be exercisable (whether or not then vested).

 

  ii.

If it is determined by the Committee that the Optionee engaged in (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the exercise of
any Option granted under this Agreement, the Optionee agrees that he will repay
to the Company any gain realized on the exercise of such Option (such gain to be
valued as of the relevant exercise date(s)). Such repayment obligation will be
effective as of the date specified by the Committee. Any repayment obligation
must be satisfied in cash or, if permitted in the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
gain realized upon exercise of the Option. The Company is specifically
authorized to off-set and deduct from any other payments, if any, including,
without limitation, wages, salary or bonus, that it may owe the Optionee to
secure the repayment obligations herein contained.

The determination of whether the Optionee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion. The
provisions of Section 6(f) shall have no effect following a Change in Control
(as defined herein). For purposes of this Agreement, the term “Competitive
Activity” shall mean the Optionee, without the prior written permission of the
Committee, anywhere in the world where the Company (or any parent or subsidiary)
engages in business, directly or indirectly, (i) entering into the employ of or
rendering any services to any person, entity or organization engaged in a
business which is directly or indirectly related to the businesses of the
Company or any parent or subsidiary (“Competitive Business”) or (ii) becoming
associated with or interested in any Competitive Business as an individual,
partner, shareholder, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity other than
ownership of passive investments not exceeding 1% of the vote or value of such
Competitive Business.

 

  g.

The term “Company” as used in this Agreement with reference to the employment or
service of the Optionee shall include the Company and its parent and
subsidiaries, as appropriate.

 

  7.

Change in Control. Upon the occurrence of a Change in Control (as defined
herein), this Option shall become immediately vested and exercisable in full.
For the purposes hereof, the term “Change in Control” shall mean a transaction
or series of transactions which constitutes an “Exchange Transaction” within the
meaning of the Plan or such other event involving a change in ownership or
control of the business or assets of the Company as the Board, acting in its
discretion, may determine. For the avoidance of doubt, the determination of
whether a transaction or series of transactions constitutes an Exchange
Transaction within the meaning of the Plan shall be determined by the Board,
acting in its sole discretion.

 

  8.

Rights as a Stockholder. No shares of Common Stock shall be issued in respect of
the exercise of this Option until payment of the exercise price and the
applicable tax withholding obligations have been satisfied or provided for to
the satisfaction of the Company, and the Optionee shall have no rights as a
stockholder with respect to any shares covered by this Option until such shares
are duly and validly issued by the Company to or on behalf of the Optionee.

 

  9.

Non-Transferability. This Option is not assignable or transferable except upon
the Optionee’s death to a beneficiary designated by the Optionee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the Optionee, pursuant to the Optionee’s will or by
the laws of descent and distribution. During an Optionee’s lifetime, this Option
may be exercised only by the Optionee or the Optionee’s guardian or legal
representative.

 

3



--------------------------------------------------------------------------------

  10.

Limitation of Rights. Nothing contained in this Agreement shall confer upon the
Optionee any right with respect to the continuation of his employment or service
with the Company, or interfere in any way with the right of the Company at any
time to terminate such employment or other service or to increase or decrease,
or otherwise adjust, the compensation and/or other terms and conditions of the
Optionee’s employment or other service.

 

  11.

Restrictions on Transfer. The Optionee agrees, by acceptance of this Option,
that, upon issuance of any shares hereunder, that, unless such shares are then
registered under applicable federal and state securities laws, (i) acquisition
of such shares will be for investment and not with a view to the distribution
thereof, and (ii) the Company may require an investment letter from the Optionee
in such form as may be recommended by Company counsel. The Company shall in no
event be obliged to register any securities pursuant to the Securities Act of
1933 (as now in effect or as hereafter amended) or to take any other affirmative
action in order to cause the exercise of this Option or the issuance or transfer
of shares pursuant thereto to comply with any law or regulation of any
governmental authority.

 

  12.

Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Optionee shall be addressed to the Optionee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

 

  13.

Incorporation of Plan by Reference. This Option is granted pursuant to the terms
of the Plan, the terms of which are incorporated herein by reference, and this
Option shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

 

  14.

Governing Law. This Agreement and the rights of all persons claiming under this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to conflicts of laws principles thereof.

 

  15.

Tax Status of Option. This Option is not intended to be an incentive stock
option within the meaning of Section 422 of the Code.

 

  16.

Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

 

  17.

Consent. By signing this Agreement, the Optionee acknowledges and agrees that:

 

  a.

the Company and the Company’s affiliates are permitted to hold and process
personal (and sensitive) information and data about the Optionee as part of its
personnel and other business records and may use such information in the course
of its business;

 

  b.

they may disclose such information to third parties, including where they are
situated outside the European Economic Area, in the event that such disclosure
is in their view required for the proper conduct of their business; and

 

  c.

this Section applies to information held, used or disclosed in any medium.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

Clear Channel Outdoor Holdings, Inc. By:  

 

Name:   Title:  

Dated:

Acknowledged and Agreed

Dated:         , 2019

 

 

Name: Christopher William Eccleshare Address of Principal Residence:

 

 

 

5